Citation Nr: 1527806	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to April 1996 and from July 2005 to December 2006.  He also had National Guard service. This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned in a September 2013 hearing.  A hearing transcript has been associated with the claims file and reviewed.  The Board previously remanded these issues in September 2012 and April 2014.  The issue of service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The evidence does not show a currently diagnosed disability underlying the knee pain symptoms.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2009, prior to adjudication of his knee claim, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The Veteran submitted private treatment records including consultation letters.  In April 2014, the Agency of Original Jurisdiction (AOJ) requested the Veteran provide the contact information and complete waivers for private treatment records that may have been helpful to his claims.  The Veteran did not respond to the request.  VA satisfied its duty to assist in this regard as it cannot obtain private records without the Veteran's cooperation.  Further, a review of the private consultation letters shows that the underlying treatment applied to additional disabilities, not to the knees.  In response to a VCAA notice for his knee claims, the Veteran stated that he had submitted all available medical evidence.  See February 2009 statement.  VA provided examinations for the Veteran's knee claims in March 2009.  There is no indication or assertion that the examination was inadequate.  To the contrary, the examiner provided thorough detail on reported symptoms and appropriate rationale for conclusions.  

Following the Board's remand directives, the AOJ solicited information and a waiver for private records, obtained outstanding VA records, and provided an additional opinion for the foot disability claim.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose a knee or foot disability, as this requires specialized knowledge and medical testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements have been detailed and consistent. 

The Board finds that the criteria for service connection for bilateral knees have not been met because the evidence does not show a left or right knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence does not show a currently diagnosed knee disability.  In the Board hearing, the Veteran reported having treatment at the VA in Ann Arbor.  VA treatment from Ann Arbor from April 2013 to April 2014 does not show any left or right knee diagnosis.  VA records from June and September 2013 note complaints of knee pain but no diagnosis of a disability.  The September 2013 treatment recorded intact knee flexion and extension.  Prior to VA, the Veteran had private treatment.  As discussed, VA was not able to obtain the Veteran's complete private records without his consent.  However, a May 2010 letter from Dr. Atty notes that he had been treating the Veteran for knee pain for three to five years.  In a June 2010 letter, Dr. Atty described knee pain with an unclear etiology; Dr. Atty did not provide a diagnosis.  

In the March 2009 VA examination, the Veteran reported daily pain and stiffness in the knees.  The examiner found no arthritis, no limitations on standing or walking, normal gait, no grinding, no instability, and normal flexion and extension.  A radiographic study showed a slight deformity to the left patella possibly from a healed fracture but no current fractures, effusions, or significant compartment space narrowing.  The examiner concluded that there was insufficient evidence to warrant a diagnosis of an acute or chronic left or right knee disorder or its residuals.  The only diagnosis was bilateral pain.  

The Veteran reported that his knees click and give out.  See May 2009 Statement.  However, the VA examiner recorded no instability, and there is no evidence that the Veteran sought treatment for falls related to his knees.  In the Board hearing, he also reported being diagnosed with chondromalacia, right patella tendonitis, and arthritis in his knees.  While the Board finds the Veteran credible, there is no medical or corroborating evidence showing a current knee diagnosis.  He is generally not competent to diagnose a knee disability without supporting medical evidence.  See Jandreau, 492 F.3d 1372, 1377.  The lack of diagnosis in the medical records and the March 2009 examiner's findings of no arthritis, no limitations, no instability, and no grinding outweigh the Veteran's reports.  The complaints of pain, without an underlying cause, do not qualify as an independent knee disability for which compensation may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).          

The Board notes the Veteran's reports of hitting his knees when he was on the Navy ship, and service records show treatment and complaints of knee pain in 1992, 2004, and 2006.  Nevertheless, service connection cannot be established when there is no present knee disability shown.  See Brammer, 3 Vet. App. at 225.    


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The June 2014 VA examiner provided an opinion on the Veteran's current complaints of right foot discomfort but found no permanent disability.  The June 2008 examiner, however, diagnosed a small inferior calcaneal spur based on x-ray results.  An additional opinion is needed to address whether the small inferior calcaneal spur, present during the claims period, is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2014 VA examiner, or another appropriate examiner, to provide an opinion on the following:

Is the small inferior calcaneal spur, shown in June 2008 x-ray, at least as likely as not related to service?  

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


